Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-7, 9-14, 19 and 21-27 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 4611887 A and Applicant Admitted Prior Art.  
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘the inner front body further comprising top and bottom portions, the top and bottom portions are configured to accept the top and bottom resilient latches the outer housing configured such that the top and bottom resilient latches protrude from the top and bottom portions of the inner front body out of the outer housing; the small form factor connector configured to be plugged into a receptacle such that a portion of the outer housing is received in the receptacle and the top and bottom resilient latches protrude out of the outer housing latch with the receptacle in combination with the rest of the limitations of the base claim.  
Claim 4 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the inner front body further comprising top and bottom portions, the top and bottom portions are configured to accept a resilient latch; wherein the top portion and the bottom portion each further comprise a recess to accept a portion of the resilient latch; wherein the resilient latch protrudes through an opening 
Claim 9 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a backpost-spring pusher is configured to secure to a distal end of the inner front body, and further wherein the inner front body is configured to accept the two or more LC-type optical ferrules each biased by a ferrule spring when the backpost-spring pusher is secured to the inner front body by a pair of opposing latch hooks within a pair of openings formed at a distal end of the inner front body thereby forming, an inner front body assembly in combination with the rest of the limitations of the base claim
Claims 2-3, 5-7, 10-14, 19 and 21-27 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883